 Case 19-12556-KCF               Doc 101-7 Filed 07/14/21 Entered 07/14/21 16:38:31           Desc
                                   Certificate of Service Page 1 of 4



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     PERKINS COIE LLP
     Jeffrey D. Vanacore
     Deborah M. Kennedy (admitted pro hac vice)
     1155 Avenue of the Americas, 22nd Floor
     New York, NY 10036-2711
     Telephone: 212.262.6900                            Case No.:               19-12556 (KCF)
                                                                             ____________________
     Email: JVanacore@perkinscoie.com
     Email: DKennedy@perkinscoie.com                    Chapter:             __________7__________
     Special Counsel to John M. McDonnell,
     Chapter 7 Trustee
     In Re:                                             Adv. No.:

     ELIA J. ZOIS and MARIANA ZOIS                      Hearing Date:       _08/05/2021__________

                                                        Judge:              Kathryn C. Ferguson
                                                                           ____________________




                                     CERTIFICATION OF SERVICE
            Rachel A. Leibowitz
1. I, ____________________________ :

           ‫ ܆‬represent ______________________________ in this matter.

                                                  Perkins Coie LLP
           ‫ ܆‬am the secretary/paralegal for ___________________________, who represents
            Chapter 7 Trustee, John McDonnell in this matter.
           ______________________________

           ‫ ܆‬am the ______________________ in this case and am representing myself.



2.         On July 1, 2021, I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
            First Interim and Application of Perkins Coie LLP for Allowance of Compensation and
            Reimbursement of Expenses as Special Counsel to the Chapter 7 Trustee


3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:       July1,2021                                 /s/ Rachel A. Leibowitz
                                                       __________________________________
                                                       Signature
Case 19-12556-KCF        Doc 101-7 Filed 07/14/21 Entered 07/14/21 16:38:31                 Desc
                           Certificate of Service Page 2 of 4



Name and Address of Party Served         Relationship of                 Mode of Service
                                        Party to the Case
Office of the United States Trustee   US Trustee            ‫ ܆‬Hand-delivered
One Newark Center, Suite 2100
                                                            ‫ ܆‬Regular mail
Newark, NJ 07102
                                                            ‫ ܆‬Certified mail/RR
                                                                    ECF
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

John M. McDonnell, Trustee            Chapter 7 Trustee     ‫ ܆‬Hand-delivered
115 Maple Avenue
Red Bank, New Jersey 07701                                  ‫ ܆‬Regular mail
                                                            ‫ ܆‬Certified mail/RR
                                                                    ECF
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

Eugene D. Roth                        Debtors' Counsel      ‫ ܆‬Hand-delivered
Law Office of Eugene D. Roth
Valley Pk. East                                             ‫ ܆‬Regular mail
2520 Hwy 35, Suite 307                                      ‫ ܆‬Certified mail/RR
Manasquan, NJ 08736
                                                                    ECF
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

Elia J. Zois and Mariana Zois         Debtors               ‫ ܆‬Hand-delivered
88 Montrose Road
                                                            ‫ ܆‬Regular mail
Colts Neck, NJ 07722
                                                            ‫ ܆‬Certified mail/RR
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

Honorable Kathryn C. Ferguson         Judge                 ‫ ܆‬Hand-delivered
402 East State Street
                                                            ‫ ܆‬Regular mail
Trenton, N.J. 08608
                                                            ‫ ܆‬Certified mail/RR
                                                                    ECF
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)




                                              2
Case 19-12556-KCF       Doc 101-7 Filed 07/14/21 Entered 07/14/21 16:38:31                   Desc
                          Certificate of Service Page 3 of 4



Name and Address of Party Served       Relationship of                    Mode of Service
                                      Party to the Case
Morris S. Bauer                     Counsel to Creditor      ‫ ܆‬Hand-delivered
Catherine L. Corey                  Fulton Bank
                                                             ‫ ܆‬Regular mail
Norris McLaughlin & Marcus, PA
400 Crossing Boulevard, 8th Floor                            ‫ ܆‬Certified mail/RR
Bridgewater NJ 08807
                                                                     ECF
                                                             ‫ ܆‬Other _____________________
                                                                (As authorized by the Court or by rule. Cite
                                                             the rule if applicable.)

Michael E. Brown                    Counsel to Creditor      ‫ ܆‬Hand-delivered
Kyle Francis Eingorn                Summitbridge Credit
Dembo, Brown & Burns LLP            Investments IV LLC       ‫ ܆‬Regular mail
1300 Route 73, Suite 205                                     ‫ ܆‬Certified mail/RR
Mount Laurel NJ 08054
                                                                     ECF
                                                             ‫ ܆‬Other _____________________
                                                                (As authorized by the Court or by rule. Cite
                                                             the rule if applicable.)

Carol L. Knowlton                   Counsel to Christ Zois   ‫ ܆‬Hand-delivered
Gorski & Knowlton PC
311 Whitehorse Avenue, Suite A                               ‫ ܆‬Regular mail
Hamilton NJ 08610                                            ‫ ܆‬Certified mail/RR
                                                                     ECF
                                                             ‫ ܆‬Other _____________________
                                                                   (As authorized by the Court or by rule.
                                                                Cite the rule if applicable.)

Eric Levine                         Counsel to Creditor      ‫ ܆‬Hand-delivered
Baron Samson LLP                    Arch Insurance
27 Horseneck Road                                            ‫ ܆‬Regular mail
                                    Company
Suite 210                                                    ‫ ܆‬Certified mail/RR
Fairfield NJ 07004
                                                                     ECF
                                                             ‫ ܆‬Other _____________________
                                                                (As authorized by the Court or by rule. Cite
                                                             the rule if applicable.)

Linda T. Snyder                     Counsel to Creditor      ‫ ܆‬Hand-delivered
Meyner & Landis                     Investors Bank           ‫ ܆‬Regular mail
One Gateway Center
Suite 2500                                                   ‫ ܆‬Certified mail/RR
Newark NJ 07102
                                                                     ECF
                                                             ‫ ܆‬Other _____________________
                                                                (As authorized by the Court or by rule. Cite
                                                             the rule if applicable.)




                                                                                                      rev.8/1/16


                                           3
Case 19-12556-KCF         Doc 101-7 Filed 07/14/21 Entered 07/14/21 16:38:31                Desc
                            Certificate of Service Page 4 of 4



Name and Address of Party Served         Relationship of                 Mode of Service
                                        Party to the Case
Bederson, LLP                        Accountant             ‫ ܆‬Hand-delivered
347 Mt. Pleasant Avenue
                                                            ‫ ܆‬Regular mail
West Orange, NJ 07052
                                                            ‫ ܆‬Certified mail/RR
                                                                    ECF
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

                                                            ‫ ܆‬Hand-delivered
                                                            ‫ ܆‬Regular mail
                                                            ‫ ܆‬Certified mail/RR
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

                                                            ‫ ܆‬Hand-delivered
                                                            ‫ ܆‬Regular mail
                                                            ‫ ܆‬Certified mail/RR
                                                            ‫ ܆‬Other _____________________
                                                                  (As authorized by the Court or by rule.
                                                               Cite the rule if applicable.)

                                                            ‫ ܆‬Hand-delivered
                                                            ‫ ܆‬Regular mail
                                                            ‫ ܆‬Certified mail/RR
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

                                                            ‫ ܆‬Hand-delivered
                                                            ‫ ܆‬Regular mail
                                                            ‫ ܆‬Certified mail/RR
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)




                                                                                                     rev.8/1/16


                                            3
